Title: To Thomas Jefferson from James Dinsmore, 9 November 1807
From: Dinsmore, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Monticello Nov. 9th 1807
                        
                        Mr Barry wishes the articles mentioned in the inclosed memdm. to be sent by, Davey. if he can bring them,
                            as he is doubtfull they could not be got of as good a quality in Richmond as they can of Doctor Ott, he wishes them to be
                            packed in a water tight box.—I am glad you have orderred lead for the weights it will answer much better than iron.—I expect
                            what things of yours are at Richmond will be Brought up shortly as there is a tide in the River at present
                  I am Sir with
                            respect Your most obt Sevt.
                        
                            Jas. Dinsmore
                     
                        
                        
                            P.S you will please to order the articles to be tight packed in the box to prevent them from
                            shuffling
                        
                    